OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated February 1, 2001, a disciplinary proceeding was authorized against the respon*164dent, with a petition to be served within 20 days, an answer 10 days later, and the matter assigned to Frank M. Headley, Jr., as Special Referee, to hear and report.
The petition, dated November 21, 2000, contains 12 charges of professional misconduct. These charges are predicated on allegations that the respondent engaged in conduct adversely reflecting on his fitness to practice law by failing to maintain a duly-constituted escrow account, converting funds, commingling client funds with personal funds, failing to register with the Office of Court Administration (hereinafter the OCA), and failing to notify the OCA of his change of address.
Copies of the petition and the decision and order dated February 1, 2001, were served upon the respondent on February 15, 2001, and February 16, 2001, at his last known home and business addresses as reflected by his records maintained at the OCA. The respondent failed to answer the petition. Accordingly, the petitioner asks that the respondent be adjudicated in default.
Although served with the petitioner’s motion on March 23, 2001, to find him in default in this proceeding, the respondent did not respond.
Under the circumstances, the petitioner’s motion is granted, the charges in the petition are deemed admitted, and the respondent is disbarred on his default.
Bracken, P. J., O’Brien, Santucci, Altman and Krausman, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Archibald Robertson, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that, pursuant to Judiciary Law § 90, effective immediately, Archibald Robertson is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to an *165other an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.